Case 1:18-cv-01288-A.]T-I\/|SN Document 1-10 Filed 10/12/18 Page 1 of 13 Page|D# 723

EXHIBIT B

 

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 2 of 13 Page|D# 724

VIRGINIA:

lN THE ClRCUl'l` COURT OF PRINCE WILLlAM COUNTY

 

SCOTT T. CARMINE,
Plaintiff,
V. Case No. 15-5932

GLEN JEFFREY POFFENBARGER, MD,
et al.

Defendants.

 

PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES
COMES NOW, Plaintiff, by counsel, pursuant to Rule 4:l(b)(4) of the Supreme Court of
Virginia and this Couit’s Scheduling Oi'der, and identifies the following Witnesses Who may
render expert testimony in the above-styled cause of action1
1. Eugene J. Carragee, MD
Stanford University Scho ol of Me`dicine
450 Bi'oadway Street
Pavilion C - MC 6342
Redwood City, CA 94063
Dr. Eugene J. Carragee is a physician with expertise in the field of orthopedic surgery.
His curriculum vitae is attached hereto as Exhz`bz'! l .
Dr. Can'agee is expected to testify, inter alia, in accordance With the contents of a
medical article, of which he Was lead author, entitled “A critical review ofrecombinant human
bone moiphogenetic protein-2 trials in spinal surgery: emerging safety concerns and lessons

leamed,” published in The Spine Journal, accepted April 27, 2011, and attached hereto as Exhibit

2.

 

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 3 of 13 Page|D# 725

Dr. Carragee has reviewed the operative report of Defendant Dr. Glen Jeffrey
Poft`enbarger on his patient, Scott Carmine, on February 29, 2012, during which the patient
underwent a “a lett L3 ~5 TL ” using Globus expandable PEEK cages into which Medtronic-
supplied bone morphogenetic protein (BMP) had been placed, and each cage was inserted into
the intervertebral spaces between L3-4 and L4-5. Additionally, Dr. Poffenbarger’s operative
report indicated that in addition to the PEEK eages at each level, “ADDITIONAL
MORSELIZED BONE GRAPT WAS PLACED IN THE DISC SPACE AND TAMPED
FORWARD. A BMP SPONGE WITH AUTOGRAFT WAS ALSO PLACED VENTRAL.”

Dr. Carragee has also reviewed the October 14, 2013 operative report of Dr. Adarn
Crowl, which is attached hereto as Exhz'bz't 3, and observed, inter alia, that there was incomplete
fusion at L?> -L4 and L4-L5 intervertebral spaces, and, more significantly, heterotopic bone both
from the facet joint and interbody space of both L4~5 and L3-4 on the left side was “compressing
the L3 root, traversing the L4 root, exiting L4 root, and traversing L5 root.”

Dr. Carragee noted that prior to Dr. Crowl’s surgery, the patient had given a history,
following the surgery by Dr. Poft`enbarger in 2012, that he had developed left leg pain after Dr.
Poffenbarger’s surgery which pain was initially in the left thigh, but had progressed down that
leg to include both the L4 and L5 derrnatomes, and, became so severe, that the patient required
placement of a spinal cord stimulator for pain management Following CT myelograms and an
EMG (which demonstrated radiculopathy), it Was determined that he had heterotopic ossitication
and a potential neoplastic lesion at L3-4 and L4-5 which had led to severe, unrelenting left leg
pain with dysesthesias, hyperesthesias and left leg weakness Advised of these iindings, the

patient had elected revision surgery.

 

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 4 of 13 Page|D# 726

During his 2011 review of the data available from numerous sources, Dr. Carraggee
noted the following:

Comparative review of FDA documents and subsequent publications revealed

originally unpublished adverse events and internal inconsistencies From this

review, we suggest an estimate of adverse events associated with thMP-2 use in

spine fusion ranging from lO% to 5 0% depending on approach Posterior lumbar

interbody fusion use was associated with radiculitis, ectopic bone formation,

osteolysis, and poorer global outcomes.

(Exhz'bit 2 at 471~472).

As Dr. Cairagee pointed out in his article, between the years 2000 through 2009, “[t]heie
were 13 original industry-sponsored thMP~Z publications regarding safety and efficacy,
including reports and analyses of 780 patients receiving thl\/IP~Z within prospective controlled
study protocols. No thMP-Z- associated adverse events (0%) were reported in any of these
studies (99% confidence interval of adverse event rate <0.5%).” ]d at 471.

A copy of Dr. Carragee’s notations on those thirteen articles and the estimated amount of
money Medtronic paid the authors Who wrote those favorable reviews of the product is attached
hereto as Exhz‘bit 4 .

One of the articles was a 2004 piecel reviewing the use of BMP for posterior lumbar
interbody fusion, an off-label application It purported to support the safety of BMP in surgeries
other than those which fell within the scope of the FDA premarket approval The article was
allegedly based on a prospective nonblinded study in which 67 patients were randomly assigned

to one of two groups who underwent interbody fusion using two cylindrical threaded fusion

cages: the investigational group (34 patients), who received thMP-2 on an absorbable collagen

 

1 Haid RW, Branch CL, Alexander JT, Burkus JK. Posterior lumbar interbody fusion using
recombinant human bone morphogenetic protein type 2 with cylindrical interbody cages. Spine J
2004;4:527- 38.

 

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 5 of 13 Page|D#_727

sponge, and a control group (33 patients), who received autogenous iliac crest bone graft. lt

concluded that:

Id.

This small multicenter, randomized, nonblinded trial showed few statistically
significant differences between the study groups Both groups showed comparable
improvements on outcome scores. Overall results show that the use of thl\/lP~2
can eliminate the need for harvesting iliac crest graft and may be an equivalent
replacement for autograft for use in successful posterior lumbar interbody fusions.
Further studies of the use of thMP-Z in posterior lumbar interbody fusion cage
procedures are needed. '

The authors dismissed the development of ectopic bone growth as of no clinical

significance to the patients, and failed to mention that with respect to the trials of the 34 patients

in the investigational group, that trial was discontinued because of the heterotopic bone growth.

The authors had been paid a total of $5,844,000 for what was described by others as a Medtronic

marketing piece.

Dr. Carragee’s analysis of the risks of clinically signiiicant heterotopic bone growth

commenced:

To avoid the methodological eiror of analyzing all possible adverse event
associations, we confined the comparison of adverse events to those prospectively
determined-given the known biology and pharmacology of the thMP»Z
compound--as being suspect adverse effects before any large trial was reported
As reported by Poynton and Lane in 2002, these were the primary areas of
concern:

1. As reported by Poynton and Lane in 2002, the primary areas of
concern included overgrowth bone formation

While Haid et al. reported an incomplete industry*sponsored RCT
comparing PLIF using thMP-Z with an ICBG control Carragee et al observed
that Haid and co-authors also reported, ‘no unanticipated device-related adverse
events occurred.’ They also reported that no patient required reoperation because
of an thMP~Z adverse event. They concluded that the study ‘contiimed the
safety’ of thMP-2 and suggested that the findings might ‘eliminate the need’ for
autograft for ‘suocessful PLlF .’ With this presumption of safety, based on 34

4

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 6 of 13 Page|D# 728

study subjects, PLlF and TLIF rapidly became a popular use of i'hBMP-Z in the
United States: in 2007, 40% to 50% of PLlF/TLIF procedures used thMP. On
close review, however, several important observations emerge, which were not
part of the authors’ conclusions

This trial was peremptorily discontinued because of bony overgrowth at
the anulotomy site.'l`his was clearly an unanticipated adverse event. Computed
tomography scan evaluation found new bone formation into the spinal canal or
neuroforamina in 24 of 32 thMP~Z patients (70.1 %; 95% CI: 55.27, 85.91) as
compared with four of 31 control patients (12.9%; 95% Cl: ll.l, 24.7; NNHS l.6;
p5 .0001). Although the authors stated that these findings were not associated
with adverse clinical outcomes, the curtailed study was not powered to rule out
that effect and the a greater proportion of BMP-Z treated subject reported that the
surgery did not help and/or that they were dissatisfied with the surgery.

A surgeon, Dr. David G. Malone of Oklahoma, involved in the FDA study
reported to the FDA Public Meeting of 2002 that in the experience of his small
group with the i'hBMP-2/PLIF trial:

‘two of the [lNFUSE] patients had significant posterior bony over-growth
impinging on their nerve roots requiring additional surgery. One patient,
who was my patient, required two surgeries to clear excessive bone
growth from his spinal canal.’

This observation was documented in the FDA record years before the
Haid et al. study had been published, but these complications were not included in
the authors’ comments on unanticipated adverse events related to thMP-2 in
PLIF surgery.

lt was Dr. Malone’s opinion expressed to the FDA 2 years before the Haid
et al. publication that ‘BMP may lead to excessive bone growth and may cause
significant neural impingement if placed in posterior lumbar interbody type of
device.’ The major adverse events in Dr. Malone’s patients resulting in
reoperation were not reported in the Haid et al. article.

Shcrtly after that Haid et al. publication, when off-label use of thMP-Z in
PLIF surgery had begun, Wong et al. reported on five patients with ectopic bone
formation in the spinal canal after either PLIF or TLIF using thMP-Z. These
patients reported neurological complaints, and three patients underwent an
extensive and ‘difficult’ revision surgery. Since then, more reports of serious
adverse events associated with thMP~Z use in this setting have followed

(Exhibzr 2 ar 474, 480-481).

 

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 7 of 13 Page|D# 729

ln summary, what happened to Scott Carmine was predictable and preventable By 2012,
the risk of heterotopic bone growth secondary to the use of BMP was known in the literature
recognized and read by spinal surgeons. lt was certainly known to and by the operating officers
of Medtronic.

There is one special feature of the surgery performed on Scott Carmine which increased
the risk of heterotopic bone growth to a greater degree The surgeon not only used BMP in
sponges placed inside of Globus PEEK cages, where the migratory path of the BMP when
released from the sponge might be somewhat controlled and contained, the surgeon also placed
additional BMP sponges in the intervertebral spaces with morselized bone which was tamped
down, and the surgeon recorded taking no precautions to prevent or retard the migration of that
BMP into unwanted spaces once the sponges were compressed, such as the locations where the
heterotopic bone was found and removed, to the degree possible, by the subsequent operating
surgeon, Dr. Adarn Crowl.

Counsel for Plaintiff has also provided Dr. Carragee with pleadings from the instant
litigation in which it appears that Medtronic is defending this case on the basis that Dr.
Po_ffenbarger used their product in an off-label way in that, inter alia, he did not employ the
Medtronic LT cage during the procedure Based upon his experience in the field, Dr. Carragee
notes that some 85~95% of all lumbar fusions using BMP in the period in question, including the
TLlF procedure employed here, were performed in an off~label manner with the full knowledge
and tacit support of Medtronic.

As for Dr. Poffenbarger’s role in this matter, he either knew of the risks associated with
the use of BMP in these procedures or should have known based upon the 2011 publication of

those risks in The Spine Journal’s April 2011 lead article on those risks. If he proceeded with

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 8 of 13 Page|D# 730

the procedure as recorded with knowledge of those risks, then he deviated from the accepted
standard of medical care. If he claims to have had no knowledge of the risks of heterotopic bone
formation doing the procedure in the manner in which he did, then his deviation from the
standard of medical care shall be first a matter for the jury to determine, that is, whether the jury
finds and concludes that he should have known of the risks and not have proceeded with the
surgery in that manner.

ln addition to his opinion that the Medtronic BMP component in its Infuse product as
used here was defective in that it was unreasonably dangerous, Dr. Cairagee is expected to
further testify based upon his knowledge, and as documented by the Staff of the United States
Senate Finance Committce in its June 2011 report in Medtronic’s possession, that Medtronic had
full knowledge of that defect and sought to withhold or disguise that defect through the
placement of company~sponsored articles in medical journals that proclaimed the safety of the
product, its superiority to the use of native bone harvested from the patient’s iliac crest (or
elsewhere), and its heedom from adverse consequences, all of which were false.

In addition to his opinion testimony, Dr. Carragee may offer testimony on the use of
thMP-Z by spine surgeons as a technique to enhance and/or support fusion of vertebral bodies,
and the medical literature with respect to that use, and the changes in that literature over time, as
well as testify to the federal regulatory history of the use of thMP-Z, and the published
literature describing clinical trials conducted under the auspices of spine surgeons who received
compensation from the Defendant Medtronic, compensation which was sometimes undisclosed,
and other times incompletely disclosed, and how the reports of the clinical trials conducted by
those with economic ties to Medtronic, and the articles published in medical journals by the

spine surgeons under contract to Medtronic, failed to disclose specific risks and hazards

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-10 Filed 10/12/18 Page 9 of 13 Page|D# 731

encountered during the clinical trials. Specifrc to the Carmine matter, the medical literature
authored by those under contract to Medtronic failed to disclose that a clinical trial which
revealed significant ectopic bone growth associated with the use of thMP-Z had been
abandoned because the thMP2 was causing radiographic evidence of an important adverse
event in a statistically significant percentage of patients through the growth of ectopic bone, i.e.,
the development of bone in unwanted areas of the spine in great quantities, called exuberant bone
growth Patient reported outcomes as indicated above suggested this observed effect was causing
injury, sometimes permanent injury or requiring recurrent future surgery, as happened to Scott
Carmine.

Dr. Carragee may also rebut the opinions of any experts identified by Defendants as
provided in designations, depositions and/or trial. He may further testify regarding any medical
literature identified pursuant to Va. Code § 8.01-401.1.

2. Adarn Crowl, M.D.

OrthoVirginia
13801 St. Francis Boulevard, Suite 200
Midlothian, Virginia 23114

The above~listed physician is Plaintiff’ s unretained treating provider from OrthoVirginia,
formerly Advanced Orthopaedics. Any testimony he renders will be based upon: (a) the medical
care and treatment he rendered to Plaintiff; (b) any consultations with other healthcare providers
during the course of that treatment; and (c) his training and experiencel

Dr. Crowl would be expected to testify in conformity with the OrthoVirginia/Advanced
Orthopaedics records reflecting his care and treatment of Plaintiff, including any reasonably held
medical opinions identified therein. He may also testify as to the costs associated with his

treatment as reflected in the previously disclosed billing records from 01thoVirginia/Advanced

Orthopaedics.

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 10 of 13 Page|D# 732

3. Michael Decker, M.D.
Advanced Orthopaedics
13801 St. Francis Boulevard, Suite 200
Midlothian, Virginia 23114
The above-listed physician is Plaintiff’s unretained treating provider from Advanced
Orthopaedics, now OrthoVirginia. Any testimony he renders will be based upon: (a) the medical
care and treatment he rendered to Plaintiff; (b) any consultations with other healthcare providers
during the course of that treatment; and (c) his training and experience
Dr. Decker would be expected to testify in conformity with the Advanced '
Orthopaedics/OrthoVirginia records reflecting his care and treatment of Plaintiff, including any
reasonably held medical opinions identified therein. He may also testify as to the costs
associated with his treatment as reflected in the previously disclosed billing records nom
Advanced Orthopaedics/OrthoVirginia.
4. J ed Vanichkachorn, M.D.
Tuckahoe Orthopaedics
8266 Atlee Road
MOB ll, Suite 125
Mechanicsville, Virginia 23 116
The above-listed physician is Plaintiff’s unretained treating provider from Tuckahoe
Orthopaedics. Any testimony he renders will be based upon: (a) the medical care and treatment
he rendered to Plaintiff; (b) any consultations with other healthcare providers during the course
of that treatment; and (c) his training and experience
Dr. Vanichkachorn would be expected to testify in conformity with the Tuckahoe
Orthopaedics records reflecting his care and treatment of Plaintiff, including any reasonably held
medical opinions identified therein He may also testify as to the costs associated with his

treatment as reflected in~ the billing records from Tuckahoe Orthopaedics attached hereto as

Exhibit 5 .

 

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 11 of 13 Page|D# 733

5. Sudhir Nagaraj a, D.O.
Virginia Integrative Psychiatry
4900 Hood Drive
Fredericksburg, Virginia 22408
The above-listed physician is Plaintiff‘ s wiretained treating provider from Virginia
Integrative Psychiatry. Any testimony he renders will be based upon: (a) the medical care and
treatment he rendered to Plaintiff; (b) any consultations with other healthcare providers during
the course of that treatment; and (c) his training and experience
Dr. Nagaraja would be expected to testify in conformity with the Virginia lntegrative
Psychiatry records reflecting his care and treatment of Plaintiff, including any reasonably held
medical opinions identified therein He may also testify as to the costs associated with his
treatment and in accordance with his bill.
6. Plaintiff reserves the right to have his expert witnesses modify and/or supplement
any present opinions and/or add opinions as discovery progresses.

7. Plaintiff reserves the right to introduce trial testimony of any reasonably held

opinions and/or commentary provided by Plaintiff’s identified expert witnesses during

deposition

8. Plaintiff reserves the right to name additional expert witnesses as discovery
progresses

9. Plaintiff reserves the right to call any expert witness at trial named by Defendants

and to name rebuttal expert witnesses as necessary. Plaintif`f also reserves the right to have his
expert witnesses rebut the opinions of Defendants’ experts once disclosed and/or deposed

10. Plaintiff reserves the right to call any additional treating healthcare providers at
trial to testify to the opinions and observations formed while treating Plaintiff and documented in

his medical records, including those whom may be subsequently deposed during discovery. To

10

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 12 of 13 Page|D# 734

the extent such providers are deposed, Plaintiff reserves the right to introduce trial testimony of
any reasonably held opinions and/or commentary provided by them during deposition

ll. This designation and all attachments hereto are provided, inter alia, as a
supplement to Plaintiff" s discovery responses in this matter.

12. All opinions offered by Plaintiff"s identified expert witnesses will be expressed to
a reasonable degree of certainty.

13. This designation was prepared by Plaintiff’s counsel, and, as such, the Word usage
and sentence structure is that of counsel’s and does not purport to be the exact language of the
identified expert witnesses The designation is intended only as a summary of the testimony

which each witness is expected to offer pursuant to Virginia Supreme Court Rule 4: l (b)(4)(A)(i).

Respectfully Submitted,
SCO'IT T. CARMTNE,

By Counsel,

d %"/§//

Rr?t>€rr 'r. Hau ('vs:e #4§26)

Hall & Sethi, PLC

11260 Roger Bacon Drive, Suite 400
Reston, Virginia 20190

(703) 925~9500 (telephone)

(703) 925-9166 (facsimile)

rthall@hallandsethi.com
Counselfor Plaz`nti]f

11

 

Case 1:18-cv-01288-A.]T-I\/|SN Document 1-1O Filed 10/12/18 Page 13 of 13 Page|D# 735

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that on this 28th day of Augusr, 2018, a Copy ofthe foregoing was
served via electronic mail and frrst~class mail to:

Coreen A. Silverman, Esq.

Phylicia A. Preston, Esq.

Hancock, Daniel & Johnson, P.C.

4701 Cox Road, Suite 400

Glen Allen, Virginia 23060

(804) 967-9604

(804) 967~9888 (fax)

csilverman@hdjn.com
ppreston@hancockdaniel.com

Counselfor Glen Jerrey Pojj’enbarger, M.D.,
Mary Washingz‘on Healthcare Physicz'ans
d/b/a Rappahannock Ne urosurgery Associates,
and Mary Washz'ngton Healthcare

Brent R. Gary, Esq.

Reed Smith, LLP

7900 Tysons One Place, Suite 500

McLean, Virginia 22102

b ar 'eedsnrith.com

Cozmsel for Medtronz'c Sofamar Dcmek USA,
lnc. and Medtronic, Inc.

t/z'€T/én

Robert T. Hall

12

 

 

